DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Kriz (Reg. No. 45752) on 08/04/2022.The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
receiving first input requesting a first time-division communication configuration associated with first wireless stations; 
receiving second input requesting a second time-division communication configuration associated with second wireless stations; 
based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication configuration, controlling implementation of time-division duplex configurations by the first wireless stations and the second wireless stations; 
wherein controlling the implementation of time-division duplex configurations includes: i) calculating an overlap portion in which the first time-division duplex configuration supports uplink wireless communications and the second time-division duplex configuration supports downlink wireless communications, and ii) based at least in part on the calculated overlap portion, determining that simultaneous use of the first time-division duplex configuration by both the first wireless stations and the second wireless stations provides a higher bandwidth efficiency than simultaneous use of the first time-division duplex configuration by the first wireless stations and the second time-division duplex configuration by the second wireless stations; and
wherein controlling the implementation of time-division duplex configurations includes: selecting the first time-division duplex configuration for use by the first wireless stations and the second wireless stations. 

2.	(Previously Presented) The method as in claim 1 further comprising: 
selecting a first option of assigning the first time-division communication configuration for use by both the first wireless stations and the second wireless stations in response to detecting that implementation of the first time-division communication configuration provides an overall net wireless bandwidth gain amongst the first wireless stations and the second wireless stations.

3.	(Previously Presented) The method as in claim 2, wherein the overall net wireless bandwidth gain associated with the first option occurs as a result of wireless bandwidth gain to the first wireless stations being greater than a wireless bandwidth loss to the second wireless stations. 

4.	(Original) The method as in claim 1, wherein the first wireless stations are operated by a first wireless network service provider; and 
wherein the second wireless stations are operated by a second wireless network service provider, the first wireless stations and the second wireless stations operated in different portions of a wireless frequency band. 

5.	(Canceled)

6.	(Currently Amended) A method comprising:
receiving first input requesting a first time-division communication configuration associated with first wireless stations; 
receiving second input requesting a second time-division communication configuration associated with second wireless stations; 
based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication configuration, controlling implementation of time-division duplex configurations by the first wireless stations and the second wireless stations;
via the spectral analysis, detecting that assignment of the first time-division communication configuration for use by both the first wireless network service provider and the second wireless network service provider provides more efficient use of wireless bandwidth shared by the first wireless stations and the second wireless stations than the first wireless stations implementing the first time-division duplex configuration and the second wireless stations implementing the second time-division duplex configuration;  
wherein the first time-division communication configuration indicates a first time-division duplex uplink/downlink configuration requested by a first wireless network service provider operating the first wireless stations; and 
wherein the second time-division communication configuration indicates a second time-division duplex uplink/downlink configuration requested by a second wireless network service provider operating the second wireless stations.  

7.	(Canceled) 

8.	(Canceled)

9.	(Canceled)

10. 	(Previously Presented) The method as in claim 1, wherein the first time-division communication configuration indicates a first wireless time-division duplex uplink/downlink configuration associated with the first wireless stations; and 
wherein the second time-division communication configuration indicates a second wireless time-division duplex uplink/downlink configuration associated with the second wireless stations.  

11. 	(Previously Presented) The method as in claim 1, wherein the spectral analysis of the first time-division communication configuration and the second time-division communication configuration includes: 
generating a net wireless bandwidth gain value, BWnet, for a first selectable configuration option over a second selectable configuration option, where: 

BWnet = [BW1 – BW2] * Ma  + [BW2 * Rb – min (BW2 * Rb, BW1 * Ra) + BW2 * (1 – Rb) – min (BW2 * (1-Rb), BW1 * (1-Ra))], 

where BW1 represents a first bandwidth, the first bandwidth associated with the first selectable option;
where BW2 represents a second bandwidth, the second bandwidth associated with a second selectable option;
where Ra represents a percentage of the first time-division communication configuration dedicated to uplink communications; 
 where Rb represents a percentage of the second time-division communication configuration dedicated to uplink communications; 
where 1-Ra represents a percentage of the first time-division communication configuration dedicated to downlink communications; 
 where 1-Rb represents a percentage of the second time-division communication configuration dedicated to downlink communications; 
where Ma represents a number of the first wireless stations;
where Mb represents a number of the second wireless stations;
where min (BW2 * Rb, BW1 * Ra) is a lesser of BW2 * Rb and BW1 * Ra; and
where min (BW2 * (1-Rb), BW1 * (1-Ra)) is a lesser of BW2 * (1 – Rb) and BW1 * (1 – Ra). 

12.	(Previously Presented) The method as in claim 1 further comprising: 
providing a notification of selected time-division communication configurations assigned for use by first the wireless stations which are associated with a first wireless network service provider and the second wireless stations which are associated with a second wireless network service provider.  

13.	(Original) The method as in claim 12 further comprising: 
allocating spectrum for use by the first wireless stations and the second wireless stations, the spectrum allocated from the CBRS (Citizens Broadband Radio Service) band. 

14.	(Previously Presented) The method as in claim 1 further comprising: 
receiving third input requesting a third time-division communication configuration associated with third wireless stations; and
based on a pair-wise spectral analysis of implementing the first time-division communication configuration, the second time-division communication configuration, and the third time-division configuration, selecting a time-division duplex configuration amongst the first time-division communication configuration, the second time-division communication configuration, and the third time-division configuration providing a maximum wireless bandwidth gain. 

15.	(Original) A system comprising:
a communication management resource operative to: 
receive first input requesting a first time-division communication configuration associated with first wireless stations; 
receive second input requesting a second time-division communication configuration associated with second wireless stations; 
based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication configuration, control implementation of time-division duplex configurations by the first wireless stations and the second wireless stations;
wherein control of the implementation of time-division duplex configurations includes: i) calculation of an overlap portion in which the first time-division duplex configuration supports uplink wireless communications and the second time-division duplex configuration supports downlink wireless communications, and ii) based at least in part on the calculated overlap portion, determination that simultaneous use of the first time-division duplex configuration by both the first wireless stations and the second wireless stations provides a higher bandwidth efficiency than simultaneous use of the first time-division duplex configuration by the first wireless stations and the second time-division duplex configuration by the second wireless stations;
wherein control of the implementation of time-division duplex configurations further includes: selection of the first time-division duplex configuration for use by the first wireless stations and the second wireless stations. 

16.	(Previously Presented) The system as in claim 15, wherein the communication management resource is further operative to: 
select a first option of assigning the first time-division communication configuration for use by both the first wireless stations and the second wireless stations in response to detecting that implementation of the first time-division communication configuration provides an overall net wireless bandwidth gain amongst the first wireless stations and the second wireless stations.

17.	(Previously Presented) The system as in claim 16, wherein the overall net wireless bandwidth gain associated with the first option occurs as a result of wireless bandwidth gain to the first wireless stations being greater than a wireless bandwidth loss to the second wireless stations. 

18.	(Original) The system as in claim 15, wherein the first wireless stations are operated by a first wireless network service provider; and 
wherein the second wireless stations are operated by a second wireless network service provider, the first wireless stations and the second wireless stations operated in different portions of a wireless frequency band. 

19.	(Canceled) 

20.	(Canceled) 

21.	(Canceled) 

22.	(Canceled) 

23.	(Canceled) 

24. 	(Currently Amended) The system as in claim 15, wherein the first time-division communication configuration indicates a first wireless time-division duplex uplink/downlink configuration associated with the first wireless stations; and 
wherein the second time-division communication configuration indicates a second wireless time-division duplex uplink/downlink configuration associated with the second wireless stations.  

25. 	(Previously Presented) The system as in claim 15, wherein the spectral analysis of the first time-division communication configuration and the second time-division communication configuration includes: 
generating a net wireless bandwidth gain value, BWnet, for a first selectable configuration option over a second selectable configuration option, where: 

BWnet = [BW1 – BW2] * Ma  + [BW2 * Rb – min (BW2 * Rb, BW1 * Ra) + BW2 * (1 – Rb) – min (BW2 * (1-Rb), BW1 * (1-Ra))], 

where BW1 represents a first bandwidth, the first bandwidth associated with the first selectable option;
where BW2 represents a second bandwidth, the second bandwidth associated with a second selectable option;
where Ra represents a percentage of the first time-division communication configuration dedicated to uplink communications; 
 where Rb represents a percentage of the second time-division communication configuration dedicated to uplink communications; 
where 1-Ra represents a percentage of the first time-division communication configuration dedicated to downlink communications; 
 where 1-Rb represents a percentage of the second time-division communication configuration dedicated to downlink communications; 
where Ma represents a number of the first wireless stations;
where Mb represents a number of the second wireless stations;
where min (BW2 * Rb, BW1 * Ra) is a lesser of BW2 * Rb and BW1 * Ra; and
where min (BW2 * (1-Rb), BW1 * (1-Ra)) is a lesser of BW2 * (1 – Rb) and BW1 * (1 – Ra). 

26.	(Previously Presented) The system as in claim 15, wherein the communication management resource is further operable to: 
provide a notification of selected time-division communication configurations assigned for use by first wireless stations associated with a first wireless network service provider and second wireless stations associated with a second wireless network service provider.  

27.	(Original) The system as in claim 26, wherein the communication management resource is further operable to: 
allocate spectrum for use by the first wireless stations and the second wireless stations, the spectrum allocated from the CBRS (Citizens Broadband Radio Service) band. 

28.	(Original) The system as in claim 15, wherein the communication management resource is further operable to: 
receive third input requesting a third time-division communication configuration associated with third wireless stations; and
based on a pair-wise spectral analysis of implementing the first time-division communication configuration, the second time-division communication configuration, and the third time-division configuration, selecting a time-division duplex configuration amongst the first time-division communication configuration, the second time-division communication configuration, and the third time-division configuration providing a maximum bandwidth gain. 

29.	(Currently Amended) Non-transitory computer-readable media  having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: 
receive first input requesting a first time-division communication configuration associated with first wireless stations; 
receive second input requesting a second time-division communication configuration associated with second wireless stations; 
based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication configuration, control implementation of time-division duplex configurations by the first wireless stations and the second wireless stations;
wherein control of the implementation of time-division duplex configurations includes: i) calculation of an overlap portion in which the first time-division duplex configuration supports uplink wireless communications and the second time-division duplex configuration supports downlink wireless communications, and ii) based at least in part on the calculated overlap portion, determination that simultaneous use of the first time-division duplex configuration by both the first wireless stations and the second wireless stations provides a higher bandwidth efficiency than simultaneous use of the first time-division duplex configuration by the first wireless stations and the second time-division duplex configuration by the second wireless stations; and
wherein control of the implementation of time-division duplex configurations includes: selection of the first time-division duplex configuration for use by the first wireless stations and the second wireless stations. 

30.	(Canceled)
 
31.	 (Canceled)

32.	(Currently Amended) The method as in claim 1, wherein controlling the implementation of time-division duplex configurations includes:   
in response to selecting the first time-division duplex configuration: i) providing notification of assignment of the first time-division communication configuration for use by the first wireless stations; and ii) providing notification of assignment of the first time-division communication configuration for use by the second wireless stations. 

33.	(Canceled)

34.	 (Currently Amended)  A method comprising:
receiving first input requesting a first time-division communication configuration associated with first wireless stations; 
receiving second input requesting a second time-division communication configuration associated with second wireless stations; 
based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication configuration, controlling implementation of time-division duplex configurations by the first wireless stations and the second wireless stations;
wherein controlling the implementation of time-division duplex configurations includes: i) calculating an overlap portion in which the first time-division duplex configuration supports uplink wireless communications and the second time-division duplex configuration supports downlink wireless communications, and ii) based at least in part on the calculated overlap portion, determining that simultaneous use of the first time-division duplex configuration by both the first wireless stations and the second wireless stations provides a lower bandwidth efficiency than simultaneous use of the first time-division duplex configuration by the first wireless stations and the second time-division duplex configuration by the second wireless stations;
 		wherein controlling the implementation of time-division duplex configurations includes: selecting the first time-division duplex configuration for use by the first wireless stations; and selecting the second time-division duplex configuration for use by the second wireless stations. 

35.	(Previously Presented) The method as in claim 34, wherein controlling the implementation of time-division duplex configurations includes:   
in response to selecting the first time-division duplex configuration: i) providing notification of assignment of the first time-division communication configuration for use by the first wireless stations; and ii) providing notification of assignment of the second time-division communication configuration for use by the second wireless stations. 

36.	(Previously Presented) The method as in claim 1, wherein controlling the implementation of time-division duplex configurations includes:  
deriving a third time-division duplex configuration from the first time-division duplex configuration and the second time-division duplex configuration, the third time-division duplex configuration being a compromise of uplink/downlink wireless bandwidth between the first time-division duplex configuration and the second time-division duplex configuration.  

37.	(Previously Presented) The method as in claim 36, wherein deriving a third time-division duplex configuration includes:   
deriving a weight value based on a first number of mobile communication devices supported by the first wireless stations and a second number of mobile communication devices supported by the second wireless stations; and 
applying the weight value to the first time-division duplex configuration and the second time-division duplex configuration to produce the third time-division duplex configuration. 

38.	 (Previously Presented) The method as in claim 1, wherein controlling the implementation of time-division duplex configurations includes:  
analyzing a first time-division duplex configuration option in which both the first wireless stations and the second wireless stations implement the first time-division duplex configuration using first wireless bandwidth; and
analyzing a second time-division duplex configuration option in which the first wireless stations implement the first time-division duplex configuration and the second wireless stations implement the second time-division duplex configuration using second wireless bandwidth, the first wireless bandwidth being greater than the second wireless bandwidth.  

39.	(Previously Presented) The method as in claim 38, wherein controlling the implementation of time-division duplex configurations includes:  
selecting the second time-division duplex configuration option in response to detecting that a net bandwidth value associated with the first time-division duplex configuration option is a negative value. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “receiving second input requesting a second time-division communication configuration associated with second wireless stations; 
based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication configuration, controlling implementation of time-division duplex configurations by the first wireless stations and the second wireless stations; wherein controlling the implementation of time-division duplex configurations includes: i) calculating an overlap portion in which the first time-division duplex configuration supports uplink wireless communications and the second time-division duplex configuration supports downlink wireless communications, and ii) based at least in part on the calculated overlap portion, determining that simultaneous use of the first time-division duplex configuration by both the first wireless stations and the second wireless stations provides a higher bandwidth efficiency than simultaneous use of the first time-division duplex configuration by the first wireless stations and the second time-division duplex configuration by the second wireless stations; and
wherein controlling the implementation of time-division duplex configurations includes: selecting the first time-division duplex configuration for use by the first wireless stations and the second wireless stations” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,6,15,29 and 34. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468